DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s remarks on pp. 6-7 with respect to the obviousness combination of Canham et al. and Sepetka, as applied to independent claims 1 and 77, and/or with respect to the obviousness combination of Canham et al., Sepetka, and Sirimanne et al., as applied to independent claim 76, have been fully considered.  All rejections based on these combinations alone are withdrawn in view of the amendments specifying “one or more contrast agents between the at least two films when the two films are in the unrolled, planar state.”  However, upon further consideration, new grounds of rejection are presented in view of Fig. 2 of Groitzsch et al. ‘901 (previously made of record).

Claim Interpretation
	With respect to the recitations “the densities of the flexible polymer matrix and the target tissue differ by no more than 30%” recited in each of independent claims 1, 76 and 77, it is noted that applicant’s disclosure identifies being within 30% to be “substantially the same as” (referring to [0097] of applicant’s pre-grant publication, US 2015/0297316).  While Canham et al. ‘441 relied upon for this teaching characterizes the marker materials as having densities which are “sufficiently different from the surrounding tissues and fluids,” as in [0169], this is a subjective characterization.  The exemplary numerical marker densities from Canham referenced in the rejection(s) are objectively within the “no more than 30%” difference range recited.  While 
and the prior art considers this to be “sufficiently different,” each is still objectively within 30%, as claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 61-66, 68-79, 81-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of independent claims 1, 76 and 77 specify “the unrolled, planar state” which lacks antecedent basis.  The claims are further unclear because they additionally recite “wherein the flexible polymer matrix is arranged in a rolled configuration as a hollow cylinder” in the following line.  Each of the claims are drawn to methods, and there are no specific steps recited as being associated with either of these configurations.  As understood, it appears that applicant intends the “rolled configuration as a hollow cylinder” for deployment and that following deployment the tissue marker expands into an “unrolled, planar state,” but this is not apparent from the claim language.  The claims further imply that the two contradictory states of being rolled and unrolled occur simultaneously, or that an unrolled state precedes the rolled state in sequence of implanting it, as these limitations are both recited within the “implanting [...]” step.  Additionally, the claims recite “to form a planar shape or partially unrolled cylinder” following recitation of “the unrolled, planar state” and it is unclear if these are intended to represent the same or different states.  For each of these reasons, the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 61, 62, 64, 65, 66, 68, 69, 70, 71, 72, 73, 74, 75, 77, 78, 79, 81, 82, 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. (US 2009/0297441) in view of Sepetka et al. (WO 2006/088531) and Groitzsch et al. (US 4,938,901).
	Regarding claims 1 and 77, Canham discloses implanting a tissue marker at a target/biopsy site, as in [0024].  As in that passage, the tissue marker is intended to remain localized to that position after being implanted for visualization by one or more imaging modalities which implies that the marker would not migrate more than 10 mm from the target/biopsy site over a period of at least one month.  Canham additionally teaches that the markers include silicone (i.e., a polymer, as claimed) and contemplates controlling the density of the material of the marker by adjusting the porosity of the matrix, as in [0051]-[0053].  See also polymer excipients of the imaging marker in [0080].  Exemplary material density is given as 0.996 g/cc in [0254], 0.992 g/cc in [0255], 1.061 g/cc in [0256], 0.908 g/cc in [0283].  The average density of human fat and muscle tissue are 0.9094 g/cc and 1.0599 g/cc, respectively, as from textbook sources.  At least breast, prostate, ovarian, lung, and colorectal tissue is proposed for each of the biopsy procedures of [0024], as in [0026]-[0027].  Each of the numerical examples for density of the marker are objectively differing by “no more than 30%” of the tissues claimed inclusive of at least fat and visceral or smooth muscle.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Table 1. Difference between exem-
plary marker densities of Canham 
 	and average fat tissue density (%)

	
Further regarding claim 77, Canham additionally teaches a positive step of performing a biopsy prior to implantation of the marker, as in cited [0024], in which the marker is implanted during a biopsy in order to accommodate later return to the same site.
	Further regarding claims 1 and 77, Canham does not teach that the polymer tissue marker is implanted with an adhesive, which meets the limitation “implanted without the use of an adhesive.”  With respect to what is positively recited in the claims, Canham does not teach that the polymer matrix comprises at least two films or that it is arranged in a rolled configuration as a hollow cylinder or that the matrix at least partially unrolls to form a planar or partly unrolled cylinder.  However, in the same field of implantable tissue markers, Sepetka teaches a marker embodied as a mesh elastomeric (polymer) matrix with radiopaque wire 302 sewn around the outer edges and diagonally, as in [0072] and [0085], and a corresponding method for implanting the marker implant including rolling the elastomeric film into a hollow cylinder to fit within a delivery lumen, as shown in Fig. 20B, and which at least partially unrolls at the implantation site to form a planar shape, as in Fig. 20A.  Refer to [0085]-[0086] for description of this embodiment.  Those skilled understand that once a compliant polymer member which is “not self-supporting,” as in [0085], is deployed from its delivery catheter, it will necessarily assume an at least partially unrolled or planar configuration.  Additionally, those skilled understand that the act of transforming from the rolled configuration to the partially unrolled or planar configuration would not alter the material density of the marker.  Further, Sepetka’s method does not require the use of adhesives to maintain the marker location at the target site which is accomplished by bio-integration, as in [0019], [0048], and therefore is “prevent[ed] from migrating more than 10 mm” as recited in the independent claims and/or prevented from migrating 5 mm, as relevant to claim 65.  It would have been obvious to those skilled at the time of invention to modify the marker of Canham to be arranged in a rolled configuration for deployment and to at least partially unroll, as cited from Sepetka, in order to deploy the marker implant with a catheter, as in cited [0086], which would minimize the invasiveness by implanting the marker in a compacted state (i.e., necessitating a smaller incision).
	Further regarding claims 1 and 77, Canham, as modified, does not specify that the marker comprises the one or more contrast agents between the two films when the two films are in the unrolled, planar state; however, Groitzsch teaches an implantable polymer marker incorporating contrast agent(s) between two polymer films (layers designated 1), with X-ray contrast agents 4 and 5 between them, as shown in Fig. 2 and described in the paragraph beginning at line 40 of col. 7.  It would have been obvious to those skilled to further modify the method of Canham to provide the contrast agent between the two films rather than sewn into the films, as this is simply a rearrangement of parts which is within the skill level of the art.  See MPEP § 2144.04(VI)(C).  Providing the contrast agent(s) between the films would yield predictable results with respect to utility in localizing the extent of the implanted marker under X-ray, given that the X-ray visible particles 4 and 5 are distributed throughout the implant, as shown.  
	Regarding claim 61, the target site cited from Canham is understood to represent the site of a biopsy and therefore constitutes being “at, or within 5 cm” of it.
Regarding claim 62, Canham contemplates performing a biopsy at the site, as cited from [0024] and localizing the implanted tissue marker at a series of time points as implied in the cited passage, “thus allowing later return to the same site [...] to monitor the status of the tissue in question or to carry out a further biopsy.”  Additionally, samples are removed for analysis, as with any biopsy and in [0025].  Canham further contemplates treating the site in [0025] where the diagnostic test on the biopsied sample is “used to devise a therapeutic plan [...].”
Regarding claims 64, 68 and 79, Canham contemplates visualizing the marker under each of the modalities claimed.  See at least [0002], [0072], [0171].
Regarding claim 66, the tissue marker, as modified by the teachings of Sepetka, conforms to a void (“returning to the first shape in the sac of an aneurysm upon deployment”).  Therefore, based on the modified method of Canham incorporating these teachings, the marker deployed to a biopsy site in Canham would conform to a void at that implant site.  
Regarding claims 69, 70, 71, 72, 74, 78, 81 and 82, the imaging agent of Canham is a contrast agent which is detectable by at least one imaging modality (see “[elemental] silicon imaging agent” of the abstract and [0001], for example, which constitutes the first agent claimed).  Metals are optionally incorporated into the marker as an additional (second) contrast agent, as in at least [0072], which identifies that different materials provide multi-modality imaging characteristics of the marker, as applicable to claims 70 and 82.  The second metallic contrast agent is radiopaque (see list of radiopaque metals in the cited passage).  While not specifically identified as being an integral entity, the first and second contrast agents identified from the prior art are incorporated into the same imaging agent which constitutes being integrated.  Microbubbles which are detectable under ultrasound may also be incorporated as in [0185] and [0189].
Regarding claims 73 and 84, Canham additionally discloses that imaging contrast agents include superparamagnetic iron oxide particles coated in a shell of polyethylene glycol which constitutes “another contrast agent” as it is also visible under at least magnetic resonance imaging.  See at least [0015].  Since it is discussed in the background and is not specifically contemplated as being provided in the imaging agent of the invention, it would have been obvious to further incorporate these coated particles into the imaging agent in order to obtain very high MRI T2 relaxivities, as taught in the cited passage.
Regarding claim 75, the imaging agent further includes at least therapeutic agents, as in [0174] of Canham.

Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. in view of Sepetka et al. and Groitzsch et al., as applied to claim 1, and further in view of Chernomorsky et al. (US 2007/0135711).
The modified method of Canham includes all features of the invention as substantially claimed, as detailed above.  The markers of Canham additionally incorporate macropores in at least [0234].  Canham teaches that macropores are incorporated into the porous marker in order to obtain a target marker density, as in [0052].  Additionally, Canham teaches that the pores aid in visualization under one or more modalities, as in [0208].  However, the modified method of Canham does not include providing macropores as a channel “between two surfaces of the of the flexible polymer matrix film,” as claimed.  In the same field of implantable devices, Chernomorsky teaches implanted arrangements at the site of a biopsy which include pores, as in Fig. 10C, including rolled cylindrically-shaped implants with pores existing between layers.  See [0113] and [0107] for “stacked layers” of Fig. 10C, which impliedly conveys that pores exist between the layers.  It would have been obvious to those skilled to provide the macropores of the primary combination in an arrangement between stacked layers of the implant, as taught by Chernomorsky, in order to increase absorbability of the material, allowing it to swell at the implantation site, for example, as in at least [0111].

Claim 76 is rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. in view of Sepetka et al., Groitzsch et al., and Sirimanne et al. (US 2005/0085724).
Regarding claim 76, Canham discloses implanting a tissue marker at a target site, as in [0024].  As in that passage, the tissue marker is intended to remain localized to that position after being implanted for visualization by one or more imaging modalities which implies that the marker would not migrate more than 10 mm from the target site over a period of at least one month.  Canham additionally teaches that the markers include silicone (i.e., a polymer, as claimed) and contemplate controlling the density of the material of the marker by adjusting the porosity of the matrix, as in [0051]-[0053].  See also polymer excipients of the imaging marker in [0080].  Exemplary material density is given as 0.996 g/cc in [0254], 0.992 g/cc in [0255], 1.061 g/cc in [0256], 0.908 g/cc in [0283].  The average density of human fat and muscle tissue are 0.9094 g/cc and 1.0599 g/cc, respectively, as from textbook sources.  At least breast, prostate, ovarian, lung, and colorectal tissue is proposed for each of the biopsy procedures of [0024], as in [0026]-[0027].  Each of the numerical examples for density of the marker are objectively differing by “no more than 30%” of the tissues claimed inclusive of at least fat and visceral or smooth muscle.  See Table 1 presented with respect to independent claims 1 and 77.
	Further with regard to claim 76, Canham does not teach that the polymer tissue marker is implanted with an adhesive, which meets the limitation “implanted without the use of an adhesive.”  With respect to what is positively recited in the claim, Canham does not teach that the polymer matrix comprises at least two films or that it is arranged in a rolled configuration as a hollow cylinder or that the matrix at least partially unrolls to form a planar or partly unrolled cylinder.  However, in the same field of implantable tissue markers, Sepetka teaches a marker embodied as a mesh elastomeric (polymer) matrix with radiopaque wire 302 sewn around the outer edges and diagonally, as in [0072] and [0085], and a corresponding method for implanting the marker implant including rolling the elastomeric film into a hollow cylinder to fit within a delivery lumen, as shown in Fig. 20B, and which at least partially unrolls at the implantation cite to form a planar shape, as in Fig. 20A.  Refer to [0085]-[0086] for description of this embodiment.  Those skilled understand that once a compliant polymer member which is “not self-supporting,” as in [0085], is deployed from its delivery catheter, it will necessarily assume an at least partially unrolled or planar configuration.  Additionally, those skilled understand that the act of transforming from the rolled configuration to the partially unrolled or planar configuration would not alter the material density of the marker.  Further, Sepetka’s method does not require the use of adhesives to maintain the marker location at the target site which is accomplished by bio-integration, as in [0019], [0048], and therefore is “prevent[ed] from migrating more than 10 mm” as recited.  It would have been obvious to those skilled at the time of invention to modify the marker of Canham to be arranged in a rolled configuration for deployment and to at least partially unroll, as cited from Sepetka, in order to deploy the marker implant with a catheter, as in cited [0086], which would minimize the invasiveness by implanting the marker in a compacted state (i.e., necessitating a smaller incision).
	Canham, as modified, does not specify that the marker comprises the one or more contrast agents between the two films when the two films are in the unrolled, planar state; however, Groitzsch teaches an implantable polymer marker incorporating contrast agent(s) between two polymer films (layers designated 1), with X-ray contrast agents 4 and 5 between them, as shown in Fig. 2 and described in the paragraph beginning at line 40 of col. 7.  It would have been obvious to those skilled to further modify the method of Canham to provide the contrast agent between the two films rather than sewn into the films, as this is simply a rearrangement of parts which is within the skill level of the art.  See MPEP § 2144.04(VI)(C).  Providing the contrast agent(s) between the films would yield predictable results with respect to utility in localizing the extent of the implanted marker under X-ray, given that the X-ray visible particles 4 and 5 are distributed throughout the implant, as shown.  

Claims 83 and 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Canham et al. in view of Sepetka et al. and Groitzsch et al., as applied to claims 1, 81, and 82, and further in view of Borck et al. (US 2008/0033533).
Regarding claim 83, Canham further discloses metal oxide particles in the form of iron oxide particles, as in [0015].  Since it is discussed in the background and is not specifically contemplated as being provided in the imaging agent of the invention, it would have been obvious to further incorporate these coated particles into the imaging agent in order to obtain very high MRI T2 relaxivities, as taught in the cited passage.  Canham further discusses exploiting gas-filled microbubbles in the imaging agent of the invention for visualization under ultrasound, as in [0185] and [0189].  While Canham discusses paramagnetic substances in cited [0015], vitamin E is not specifically incorporated.  However, in the same field of implanted markers, Borck incorporates tocopherol or vitamin E, as in [0022] and published claim 8.  While Borck employs vitamin E for the purpose of lowering the viscosity of the implant carrier material, rationales different from applicant’s own are permissible.  See MPEP § 2144(IV).  Additionally, while Borck does not specifically exploit vitamin E for its paramagnetic properties, this represents a latent material property.  See MPEP § 2145(II).  It would have been obvious to those skilled to incorporate vitamin E/tocopherol into the modified marker of Canham in order to lower the viscosity of the implant, as taught by Borck in the cited passage.
Regarding claim 85, while Canham discusses paramagnetic substances in cited [0015], vitamin E is not specifically incorporated.  However, in the same field of implanted markers, Borck incorporates tocopherol or vitamin E, as in [0022] and published claim 8.  While Borck employs vitamin E for the purpose of lowering the viscosity of the implant carrier material, rationales different from applicant’s own are permissible.  See MPEP § 2144(IV).  Additionally, while Borck does not specifically exploit vitamin E for its paramagnetic properties, this represents a latent material property.  See MPEP § 2145(II).  It would have been obvious to those skilled to incorporate vitamin E/tocopherol into the modified marker of Canham in order to lower the viscosity of the implant, as taught by Borck in the cited passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793